Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 2, 6, 24, and 25 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 11/16/2022.

Response to Arguments

Regarding Independent claims 1 and 24 previously rejected under 35 U.S.C. § 103, Applicant's arguments see "As discussed during the interview, TIRRONEN and LEE disclose “a format of the RAR of operation 402 may be different for different types of wireless terminals.” TIRRONEN, paragraph 48. However, as agreed upon during the interview, TIRRONEN and LEE does not disclose “receive a random access channel (RACH) configuration that includes information that differentiates random access responses (RARs) according to UE type, the information that differentiates RARs according to UE type indicating an initial bandwidth part (BWP) configuration for random access, the initial BWP configuration indicating an initial downlink BWP and an initial uplink BWP configured for a UE type of the UE, at least one of the initial downlink BWP or the initial uplink BWP being different from another initial downlink BWP or another initial uplink BWP configured for another type of UE,” as recited in claim 1, as amended.", on page 11, filed 11/16/2022, with respect to Tirronen et al. US Pub 2017/0273113 (hereinafter “Tirronen”), and in view of Lee et al. US Pub 2021/0120594 (hereinafter “Lee”), have been fully considered but are moot, over the limitations of “the information that differentiates RARs according to UE type indicating an initial bandwidth part (BWP) configuration for random access, the initial BWP configuration indicating an initial downlink BWP and an initial uplink BWP configured for a UE type of the UE, at least one of the initial downlink BWP or the initial uplink BWP being different from another initial downlink BWP or another initial uplink BWP configured for another type of UE”.  Said limitations are newly added to the amended Claims 1 and 24 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Zhou et al. US Pub 2019/0141742 (hereinafter “Zhou”) in combination with previously applied references Tirronen and Lee, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. US Pub 2017/0273113 (hereinafter “Tirronen”), in view of Zhou et al. US Pub 2019/0141742 (hereinafter “Zhou”), and further in view of Lee et al. US Pub 2015/0365976 (hereinafter “Lee”).
Regarding claim 1 (Currently Amended)
Tirronen discloses a user equipment (UE) (“Wireless Terminal UE” in Fig. 3) for wireless communication, comprising:
a memory (“memory 307” in Fig. 3; [0106]); and
one or more processors (“processor 303” in Fig. 3; [0106]), coupled to the memory, configured to:
receive a random access response (RAR) (“step 402. Random Access Response (RAR)” in Fig. 4; [0047]); and 
decode the RAR based at least in part on information that differentiates RARs according to UE type (“a format of the RAR of operation 402 may be different for different types of wireless terminals. For a conventional mobile wireless terminal UE (e.g., a cellular radiotelephone, a smartphone, a tablet computer, a laptop computer, etc.), the RAR of operation 402 may include uplink grant information for the subsequent uplink Message 3 of operation 403 without including repetition information for uplink Message 3 of operation 403 and/or without including information regarding the downlink Message 4 of operation 404. In contrast, an RAR of operation 402 for a MTC (machine-type communication) wireless terminal UE may include repetition information for uplink message 3 of operation 403 and/or downlink grant information for the subsequent downlink Message 4 of operation 404.” [0048]).
Tirronen does not specifically teach the information that differentiates RARs according to UE type indicating an initial bandwidth part (BWP) configuration for random access, the initial BWP configuration indicating an initial downlink BWP and an initial uplink BWP configured for a UE type of the UE, at least one of the initial downlink BWP or the initial uplink BWP being different from another initial downlink BWP or another initial uplink BWP configured for another type of UE.
In an analogous art, Zhou discloses the information that differentiates RARs according to UE type (“In the second step of the four-step RA procedure, a base station may transmit a RA response (RAR) to the UE in response to reception of a RAP that the UE transmits. A UE may monitor the PDCCH carrying a DCI, to detect RAR transmitted on a PDSCH in a RA Response window. The DCI may be CRC-scrambled by the RA-RNTI (Random Access-Radio Network Temporary Identifier). RA-RNTI may be used on the PDCCH when Random Access Response messages are transmitted… In an example, different types of UEs, e.g. NB-IoT, BL-UE, or UE-EC may employ different formulas for RA-RNTI calculations.” [0220]) indicating an initial bandwidth part (BWP) configuration for random access, the initial BWP configuration indicating an initial downlink BWP and an initial uplink BWP configured for a UE type of the UE (“more than one initial active UL BWPs may be configured to support different kinds of services, UE types/capabilities, and/or gNB's capabilities, or to reduce collision of preamble transmissions when multiple UEs performing random access procedures simultaneously.” [0307]), at least one of the initial downlink BWP or the initial uplink BWP being different from another initial downlink BWP or another initial uplink BWP configured for another type of UE (“a DL BWP other than the initial active DL BWP may be configured to a UE as the default DL BWP. The reconfiguring the default DL BWP may be due to load balancing and/or different numerologies employed for active DL BWP and initial active DL BWP.” [0287] and furthermore “as shown in FIG. 31, a UE may select an active (e.g., initial active) UL BWP from one or more active (e.g., initial active) UL BWPs, and select a preamble from one or more preambles configured on the active UL BWP.” [0309]; Fig. 31).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, to include Zhou’s method for supporting different bandwidth part configurations, in order to efficiently support random access procedure based on UE type (Zhou [0307]). 
	Zhou discloses information that differentiates RARs according to UE type, however Tirronen and Zhou do not specifically teach a random access channel (RACH) configuration that includes information that differentiates random access responses (RARs) according to user equipment (UE) type.
In an analogous art, Lee discloses transmit a random access channel (RACH) configuration (i.e. “random access configuration”) that includes information that differentiates random access responses (RARs) according to user equipment (UE) type (“a method of performing, by a user equipment (UE), a random access procedure in a wireless communication system is provided. The method includes determining one random access configuration from a first random access configuration and a second random access configuration. The first random access configuration is a random access configuration for a normal type of UE, and the second random access configuration is a random access configuration for a specific type of UE. The method includes transmitting a random access preamble based on the second random access configuration to an eNodeB (eNB) if the UE is a specific type of UE, and receiving a random access response based on the specific type of UE from the eNB.” [0016]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Lee, to include Lee’s method for performing a random access procedure in a wireless communication system, in order to efficiently support random access procedure based on UE type (Lee [0014-0015]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Zhou’s method for supporting different bandwidth part configurations into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 24 (Currently Amended)
Tirronen discloses a base station (“base station BS” in Fig. 2); [0044]) for wireless communication, comprising:
a memory (“memory circuit 207” in Fig. 2; [0044]); and
one or more processors (“processor circuit 203” in Fig. 2; [0044]), coupled to the memory, configured to:
encode a random access response (RAR) for a UE with information that differentiates RARs according to UE type and based at least in part on a UE type of the UE (“a format of the RAR of operation 402 may be different for different types of wireless terminals. For a conventional mobile wireless terminal UE (e.g., a cellular radiotelephone, a smartphone, a tablet computer, a laptop computer, etc.), the RAR of operation 402 may include uplink grant information for the subsequent uplink Message 3 of operation 403 without including repetition information for uplink Message 3 of operation 403 and/or without including information regarding the downlink Message 4 of operation 404. In contrast, an RAR of operation 402 for a MTC (machine-type communication) wireless terminal UE may include repetition information for uplink message 3 of operation 403 and/or downlink grant information for the subsequent downlink Message 4 of operation 404.” [0048]); and 
transmit the RAR to the UE (“base station BS processor 203 may transmit a Random Access Response RAR (Msg2) through transceiver 201 at operation 402.” [0047]; Fig. 4).
Tirronen does not specifically teach the information that differentiates RARs according to UE type indicating an initial bandwidth part (BWP) configuration for random access, the initial BWP configuration indicating an initial downlink BWP and an initial uplink BWP configured for a UE type of the UE, at least one of the initial downlink BWP or the initial uplink BWP being different from another initial downlink BWP or another initial uplink BWP configured for another type of UE.
In an analogous art, Zhou discloses the information that differentiates RARs according to UE type (“In the second step of the four-step RA procedure, a base station may transmit a RA response (RAR) to the UE in response to reception of a RAP that the UE transmits. A UE may monitor the PDCCH carrying a DCI, to detect RAR transmitted on a PDSCH in a RA Response window. The DCI may be CRC-scrambled by the RA-RNTI (Random Access-Radio Network Temporary Identifier). RA-RNTI may be used on the PDCCH when Random Access Response messages are transmitted… In an example, different types of UEs, e.g. NB-IoT, BL-UE, or UE-EC may employ different formulas for RA-RNTI calculations.” [0220]) indicating an initial bandwidth part (BWP) configuration for random access, the initial BWP configuration indicating an initial downlink BWP and an initial uplink BWP configured for a UE type of the UE (“more than one initial active UL BWPs may be configured to support different kinds of services, UE types/capabilities, and/or gNB's capabilities, or to reduce collision of preamble transmissions when multiple UEs performing random access procedures simultaneously.” [0307]), at least one of the initial downlink BWP or the initial uplink BWP being different from another initial downlink BWP or another initial uplink BWP configured for another type of UE (“a DL BWP other than the initial active DL BWP may be configured to a UE as the default DL BWP. The reconfiguring the default DL BWP may be due to load balancing and/or different numerologies employed for active DL BWP and initial active DL BWP.” [0287] and furthermore “as shown in FIG. 31, a UE may select an active (e.g., initial active) UL BWP from one or more active (e.g., initial active) UL BWPs, and select a preamble from one or more preambles configured on the active UL BWP.” [0309]; Fig. 31).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, to include Zhou’s method for supporting different bandwidth part configurations, in order to efficiently support random access procedure based on UE type (Zhou [0307]). 
	Zhou discloses information that differentiates RARs according to UE type, however Tirronen and Zhou do not specifically teach a random access channel (RACH) configuration that includes information that differentiates random access responses (RARs) according to user equipment (UE) type.
In an analogous art, Lee discloses transmit a random access channel (RACH) configuration (i.e. “random access configuration”) that includes information that differentiates random access responses (RARs) according to user equipment (UE) type (“a method of performing, by a user equipment (UE), a random access procedure in a wireless communication system is provided. The method includes determining one random access configuration from a first random access configuration and a second random access configuration. The first random access configuration is a random access configuration for a normal type of UE, and the second random access configuration is a random access configuration for a specific type of UE. The method includes transmitting a random access preamble based on the second random access configuration to an eNodeB (eNB) if the UE is a specific type of UE, and receiving a random access response based on the specific type of UE from the eNB.” [0016]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Lee, to include Lee’s method for performing a random access procedure in a wireless communication system, in order to efficiently support random access procedure based on UE type (Lee [0014-0015]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Zhou’s method for supporting different bandwidth part configurations into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-12, 20, 22, 23, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen, in view of Zhou and Lee, and further in view of Babaei et al. US Pub 2019/0215870 (hereinafter “Babaei”). 
Regarding claim 2 (Currently Amended)
Tirronen, as modified by Zhou and Lee, previously discloses the UE of claim 1, wherein the one or more processors are configured to, prior to receiving the RAR:
Tirronen, Zhou, and Lee do not specifically teach transmit a random access message within the initial uplink BWP configured for the UE type of the UE.
In an analogous art, Babaei discloses transmit a random access message (“For operation on the PCell, one or more higher layer parameters may indicate at least one initial UL BWP for a random access procedure.” [0288]) within the initial uplink BWP (“a DCI comprises a BWP indicator field, a BWP indicator field value may indicate an active DL BWP, from a configured DL BWP set, for one or more DL receptions. If a DCI comprises a BWP indicator field, a BWP indicator field value may indicate an active UL BWP, from a configured UL BWP set, for one or more UL transmissions.” [0293]) configured for the UE type of the UE (“Specifically, FIG. 19A shows the contents of a MAC RAR of a normal UE, FIG. 19B shows the contents of a MAC RAR of a MTC UE, and FIG. 19C shows the contents of MAC RAR of a NB-IOT UE.” [0418]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou and Lee, to include Babaei’s method of processing different MAC RARs for different types of UEs, in order to maximize resource assignment efficiency (Babaei [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Babaei’s method of processing different MAC RARs for different types of UEs into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Tirronen, as modified by Zhou, Lee, and Babaei, previously discloses the UE of claim 2, 
Babaei further discloses wherein the one or more processors, to receive the RAR, are configured to receive the RAR within the initial downlink BWP configured for the UE type of the UE (“for an initial active DL BWP, UE may identify the bandwidth and frequency of the initial active DL BWP in response to receiving the NR-PBCH.” [0346]; Figs. 19A-C).

Regarding claim 4
Tirronen, as modified by Zhou, Lee, and Babaei, previously discloses the UE of claim 2, 
Babaei further discloses wherein the one or more processors, to obtain the configuration, are configured to receive the configuration in a first initial downlink BWP (“a UE may be configured, by one or more higher layer parameters, a DL BWP from a configured DL BWP set for DL receptions.” [0343]).

Regarding claim 5
Tirronen, as modified by Zhou, Lee, and Babaei, previously discloses the UE of claim 4, 
Babaei further discloses wherein the first initial downlink BWP (i.e. “initial active DL BWP”) is different than the initial downlink BWP configured (i.e. “default DL BWP”) for the UE type of the UE (“a base station may semi-statistically configure a UE with a default DL BWP among configured DL BWPs. If a UE is not provided a default DL BWP, a default BWP may be an initial active DL BWP.” [0294]), and wherein the information differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on the initial BWP configuration (see MAC RARs in Figs. 19A-C).

Regarding claim 6 (Currently Amended)
Tirronen, as modified by Zhou and Lee, previously discloses  the UE of claim 1, 
Tirronen, Zhou, and Lee do not specifically teach wherein the information differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on the initial BWP configuration.
In an analogous art, Babaei discloses wherein the information differentiates between an RAR for a first UE type and an RAR for a second UE type (“Specifically, FIG. 19A shows the contents of a MAC RAR of a normal UE, FIG. 19B shows the contents of a MAC RAR of a MTC UE, and FIG. 19C shows the contents of MAC RAR of a NB-IOT UE.” [0418]) based at least in part on the initial BWP configuration (BWP information is received in RAR UL grant).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou and Lee, to include Babaei’s method of processing different MAC RARs for different types of UEs, in order to maximize resource assignment efficiency (Babaei [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Babaei’s method of processing different MAC RARs for different types of UEs into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7
Tirronen, as modified by Zhou, Lee, and Babaei, previously discloses the UE of claim 6, 
Babaei further discloses wherein the first UE type shares an initial uplink BWP with the second UE type (“gNB may configure UE with multiple BWPs. For example, the multiple BWPs may share at least one CORESET including default BWP.” [0358]).

Regarding claim 8
Tirronen, as modified by Zhou, Lee, and Babaei, previously discloses the UE of claim 6, 
Babaei further discloses wherein an initial uplink BWP for the first UE type is different than an initial uplink BWP for the second UE type (“In an example, two non-overlapping BWP configurations may exist.” [0375]; Fig. 28).

Regarding claim 9
Tirronen, as modified by Zhou, Lee, and Babaei, previously discloses the UE of claim 8, 
Babaei further discloses wherein the initial uplink BWP for the first UE type and the initial uplink BWP for the second UE type partially overlap (“In an example, the BWPs may be partially overlapping. If the overlapping region is sufficient, a CSS may be across a first BWP and a second BWP.” [0375]; Fig. 28).

Regarding claim 10
Tirronen, as modified by Zhou, Lee, and Babaei, previously discloses the UE of claim 8, 
Babaei further discloses wherein the initial uplink BWP for the first UE type and the initial uplink BWP for the second UE type are non-overlapping (“a gNB may transmit a first type of service to a UE on a first component carrier. The gNB may transmit a second type of service to the UE on a second component carrier. Different type of services may have different service requirement (e.g., data rate, latency, reliability), which may be suitable for transmission via different component carrier having different subcarrier spacing and/or bandwidth. FIG. 7B shows an example embodiment.” [0266]. Different UE types (e.g. MTC-UE vs. NB-IOT-UE operate on different uplink carriers/bandwidths).

Regarding claim 11
Tirronen, as modified by Zhou, Lee, and Babaei, previously discloses the UE of claim 8, 
Babaei further discloses wherein an initial downlink BWP for the first UE type is different than an initial downlink BWP for the second UE type (“to support dynamic load-balancing between different parts of the spectrum, there may be a need to configure one or more DL (UL) BWPs that jointly cover different parts of the downlink (uplink) carrier. In an example, for dynamic load balancing, it may be sufficient with two BWPs. In addition to the two BWPs, two additional BWPs may be needed for bandwidth adaptation.” [0372]. Different UE types (e.g. MTC-UE vs. NB-IOT-UE operate on different downlink carriers/bandwidths).

Regarding claim 12
Tirronen, as modified by Zhou, Lee, and Babaei, previously discloses the UE of claim 11, 
Babaei further discloses wherein the initial downlink BWP for the first UE type and the initial downlink BWP for the second UE type partially overlap or are overlapping (“In an example, the BWPs may be partially overlapping. If the overlapping region is sufficient, a CSS may be across a first BWP and a second BWP.” [0375]; Fig. 28).

Regarding claim 20
Tirronen, as modified by Zhou and Lee, previously discloses  the UE of claim 1, 
Tirronen, Zhou, and Lee do not specifically teach wherein the information includes a control resource set (CORESET) that differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on a location of the CORESET.
In an analogous art, Babaei discloses wherein the information includes a control resource set (CORESET) that differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on a location of the CORESET (“In an example embodiment, NR may configure a CORESET without using a BWP. For example, NR support to configure a CORESET based on a BWP to reduce signaling overhead. In an example, a first CORESET for a UE during an initial access may be configured based on its default BWP. In an example, a CORESET for monitoring PDCCH for RAR and paging may be configured based on a DL BWP.” [0379]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou and Lee, to include Babaei’s method of processing different MAC RARs for different types of UEs, in order to maximize resource assignment efficiency (Babaei [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Babaei’s method of processing different MAC RARs for different types of UEs into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22
Tirronen, as modified by Zhou and Lee, previously discloses  the UE of claim 1, 
Tirronen, Zhou, and Lee do not specifically teach wherein the information includes one or more physical random access channel (PRACH) formats associated with a first UE type or one or more PRACH formats associated with a second UE type.
In an analogous art, Babaei discloses wherein the information includes one or more physical random access channel (PRACH) formats associated with a first UE type or one or more PRACH formats associated with a second UE type (“A UE may compute the RA-RNTI associated with the PRACH in which the UE transmits a RAP as: RA-RNTI=1+t_id+10*f_id, where t_id is the index of the first subframe of the specified PRACH (0≤t_id<10), and f_id is the index of the specified PRACH within that subframe, in ascending order of frequency domain (0≤f id<6). In an example, different types of UEs, e.g. NB-IoT, BL-UE, or UE-EC may employ different formulas for RA-RNTI calculations.” [0417]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou and Lee, to include Babaei’s method of processing different MAC RARs for different types of UEs, in order to maximize resource assignment efficiency (Babaei [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Babaei’s method of processing different MAC RARs for different types of UEs into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23
Tirronen, as modified by Zhou and Lee, previously discloses  the UE of claim 1, 
Tirronen, Zhou, and Lee do not specifically teach wherein the information includes a cyclic redundancy check (CRC) that differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on being associated with a first set of physical random access channel (PRACH) preambles for the first UE type or a second set of PRACH preambles for the second UE type.
In an analogous art, Babaei discloses wherein the information includes a cyclic redundancy check (CRC) (“The DCI may be CRC-scrambled by the RA-RNTI (Random Access-RadioNetwork Temporary Identifier). RA-RNTI may be used on the PDCCH when Random Access Response messages are transmitted.” [0417]) that differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on being associated with a first set of physical random access channel (PRACH) preambles for the first UE type or a second set of PRACH preambles for the second UE type (“A UE may transmit, to a base station, a selected random access preamble via a selected PRACH occasions… A UE may determine a RA-RNTI associated with a selected PRACH occasions in which a selected random access preamble is transmitted.” [0312] and furthermore “In an example, different types of UEs, e.g. NB-IoT, BL-UE, or UE-EC may employ different formulas for RA-RNTI calculations.” [0417]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou and Lee, to include Babaei’s method of processing different MAC RARs for different types of UEs, in order to maximize resource assignment efficiency (Babaei [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Babaei’s method of processing different MAC RARs for different types of UEs into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 25 (Currently Amended)
Tirronen, as modified by Zhou and Lee, previously discloses  the base station of claim 24, wherein the information differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on the initial BWP configuration.
The scope and subject matter of apparatus claim 25 is similar to the scope and subject matter as claimed in apparatus claim 6. Therefore apparatus claim 25 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 28
Tirronen, as modified by Zhou and Lee, previously discloses  the base station of claim 24, wherein the one or more processors, to encode the RAR based at least in part on the information, are configured to place a control resource set (CORESET) of the RAR in a location that differentiates between an RAR for a first UE type and an RAR for a second UE type.
The scope and subject matter of apparatus claim 28 is similar to the scope and subject matter as claimed in apparatus claim 20. Therefore apparatus claim 28 corresponds to apparatus claim 20 and is rejected for the same reasons of obviousness as used in claim 20 rejection above.

Regarding claim 29
Tirronen, as modified by Zhou and Lee, previously discloses  the base station of claim 24, wherein the information includes one or more physical random access channel (PRACH) formats associated with a first UE type or one or more PRACH formats associated with a second UE type.
The scope and subject matter of apparatus claim 29 is similar to the scope and subject matter as claimed in apparatus claim 22. Therefore apparatus claim 29 corresponds to apparatus claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Regarding claim 30
Tirronen, as modified by Zhou and Lee, previously discloses  the base station of claim 24, wherein the information includes a cyclic redundancy check (CRC) that differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on being associated with a first set of physical random access channel (PRACH) preambles for the first UE type or a second set of PRACH preambles for the second UE type.
The scope and subject matter of apparatus claim 30 is similar to the scope and subject matter as claimed in apparatus claim 23. Therefore apparatus claim 30 corresponds to apparatus claim 23 and is rejected for the same reasons of obviousness as used in claim 23 rejection above.

Claims 13, 16, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen, in view of Zhou and Lee, and further in view of Xiong et al. US Pub 2021/0014011 (hereinafter “Xiong”). 
Regarding claim 13
Tirronen, as modified by Zhou and Lee, previously discloses  the UE of claim 1, 
Tirronen, Zhou, and Lee do not specifically teach wherein the information includes a cyclic redundancy check (CRC) that is masked with a radio network temporary identifier (RNTI), and wherein the RNTI differentiates between an RAR for a first UE type and an RAR for a second UE type.
In an analogous art, Xiong discloses wherein the information includes a cyclic redundancy check (CRC) that is masked with a radio network temporary identifier (RNTI) (“the UE receives feedback from the base station (S1405, S1406). The first way is used to perform reception: detect the PDCCH scrambled by the RA-RNTI CRC. The PDDCH schedules a PDSCH (including one or more RARs), and a single RAR corresponding to each RAPID (random access preamble index) may include an uplink grant (UL grant).” [0615], and wherein the RNTI differentiates between an RAR for a first UE type and an RAR for a second UE type (“the UE-specific RNTI configured by the base station is used, but the RNTI of different UEs may be the same, depending on the configuration of the base station.” [0615]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou and Lee, to include Xiong’s method of downlink transmission, in order to maximize resource assignment efficiency (Xiong [0016]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xiong’s method of downlink transmission into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16
Tirronen, as modified by Zhou and Lee, previously discloses  the UE of claim 1, 
Tirronen, Zhou, and Lee, do not specifically teach wherein the information includes demodulation reference signal (DMRS) sequences that differentiate between an RAR for a first UE type and an RAR for a second UE type based at least in part on a scrambling identifier (ID) set that is applied to the DMRS sequences.
In an analogous art, Xiong discloses wherein the information includes demodulation reference signal (DMRS) sequences that differentiate between an RAR for a first UE type and an RAR for a second UE type based at least in part on a scrambling identifier (ID) set that is applied to the DMRS sequences (“The UE may receive the PDCCH according to the RNTI. For example, the RNTI is used for CRC scrambling of the PDCCH to determine a DMRS (Demodulation Reference Signal) sequence. For example, the UE may determine a start point of the UE-specific search space. For example, the UE may scramble the PUSCH, or PUCCH, or the second type PDSCH according to the RNTI, and the UE may determine the DMRS sequence according to a predefined RNTI. For convenience of description, this kind of RNTI may be referred to as a first type RNTI.” [0141]. The RNTI is UE-specific and can be used to determine the UE type “The PDCCH searched by the UE is scrambled by its CRC using the UE-specific RNTI, for example, when the uplink data sent includes the UE-specific RNTI, for example C-RNTI; or the PDCCH searched by the UE is scrambled by the CRC using the third type of RNTI, for example, when the transmitted uplink data includes CCCH, such as S-TMSI.” [0608]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou and Lee, to include Xiong’s method of downlink transmission, in order to maximize resource assignment efficiency (Xiong [0016]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xiong’s method of downlink transmission into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17
Tirronen, as modified by Zhou, Lee, and Xiong, previously discloses the UE of claim 16, wherein the one or more processors, to decode the RAR based at least in part on the information, are configured to:
Xiong further discloses apply one or more of a first scrambling ID set or a second scrambling ID set to the DMRS sequences, wherein the first scrambling ID set is associated with the first UE type and the second scrambling ID set is associated with the second UE type (“The DMRS configuration information may include at least one of: the number of DMRS ports N_DMRS and/or indexes (i.e., port configuration information correspondingly included by each DMRS port) of DMRS ports and/or DMRS sequence indexes (e.g., scrambled IDs and the like) available on one PUSCH time-frequency resource unit; and DMRS port configuration information.” [0639]); and
decode the RAR based at least in part on a result of the applying (“An uplink slot of a PUCCH for determining ACK feedback of a MsgB RAR PDSCH is… according to a processing capacity 1 of the UE when the PDSCH has an additional reference signal DMRS, and may be represented as N1 symbols.” [0481]).

Regarding claim 26
Tirronen, as modified by Zhou and Lee, previously discloses  the base station of claim 24, wherein the information includes demodulation reference signal (DMRS) sequences that differentiate between an RAR for a first UE type and an RAR for a second UE type based at least in part on a scrambling identifier (ID) set that is applied to the DMRS sequences.
The scope and subject matter of apparatus claim 26 is similar to the scope and subject matter as claimed in apparatus claim 16. Therefore apparatus claim 26 corresponds to apparatus claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tirronen, in view of Zhou, Lee, and Xiong, and further in view of Babaei. 
Regarding claim 14
Tirronen, as modified by Zhou, Lee, and Xiong, previously discloses the UE of claim 13, wherein the one or more processors, to decode the RAR based at least in part on the information, are configured to:
Xiong further discloses extract the RNTI from the CRC (“different indication contents are distinguished by performing CRC scrambling on the PDCCH through different RNTIs” [0203];[0401];
Tirronen, Zhou, Lee, and Xiong do not specifically teach calculate a modified RNTI based at least in part on one or more of an index value of a first symbol of a physical random access channel (PRACH) occasion of the RAR, an index of a first slot of the PRACH occasion in a system frame, and an index of the PRACH occasion in a frequency domain; and decode the RAR if the RNTI extracted from the RNTI is in a set of RNTIs indicated by the modified RNTI.
In an analogous art, Babaei discloses calculate a modified RNTI based at least in part on one or more of an index value of a first symbol (e.g. “index of a first OFDM symbol”) of a physical random access channel (PRACH) occasion of the RAR, an index of a first slot of the PRACH occasion in a system frame (i.e. “index of a first slot of a selected PRACH occasions”), and an index of the PRACH occasion in a frequency domain (i.e. “uplink carrier index”; “A UE may determine an RA-RNTI at least based on an index of a first OFDM symbol and an index of a first slot of a selected PRACH occasions, and/or an uplink carrier index for a transmission of Msg1 1220.” [0312]); and
decode the RAR if the RNTI extracted from the RNTI is in a set of RNTIs indicated by the modified RNTI (“If a UE has C-RNTI, upon detection of C-RNTI on the PDCCH, the UE may determine the success of RA procedure. If a UE does not have C-RNTI pre-assigned, the UE may monitor DL-SCH associated with TC-RNTI that a base station transmits in a RAR of the second step and compare the identity in the data transmitted by the base station on DL-SCH in the fourth step with the identity that the UE transmits in the third step. If the two identities are identical, the UE may determine the success of RA procedure and promote the TC-RNTI to the C-RNTI.” [0420]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou, Lee, and Xiong, to include Babaei’s method of processing different MAC RARs for different types of UEs, in order to maximize resource assignment efficiency (Babaei [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Babaei’s method of processing different MAC RARs for different types of UEs into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tirronen, in view of Zhou, Lee, and Xiong, and further in view of Papasakellariou US Pub 2017/0367046 (hereinafter “Papasakellariou7046”)
Regarding claim 15
Tirronen, as modified by Zhou and Lee, previously discloses the UE of claim 1, 
Tirronen, Zhou, Lee, and Xiong do not specifically teach wherein the information includes a cyclic redundancy check (CRC) that differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on an interleaving pattern that is applied to the CRC, and wherein the one or more processors, to decode the RAR based at least in part on the information, are configured to: apply one or more of a first interleaving pattern or a second interleaving pattern to the CRC, wherein the first interleaving pattern is associated with the first UE type and the second interleaving pattern is associated with the second UE type; and decode the RAR based at least in part on a result of the applying.
In an analogous art, Papasakellariou7046 discloses wherein the information includes a cyclic redundancy check (CRC) that differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on an interleaving pattern that is applied to the CRC (“A gNB separately encodes and transmits each DCI format in a respective PDCCH. When applicable, a RNTI for a UE that a DCI format is intended for masks a CRC of the DCI format codeword in order to enable the UE to identify the DCI format. For example, the CRC and the RNTI can include 16 bits. Otherwise, when a RNTI is not included in a DCI format, a DCI format type indicator field can be included in the DCI format. The CRC of (non-coded) DCI format bits 810 is determined using a CRC computation unit 820, and the CRC is masked using an exclusive OR (XOR) operation unit 830 between CRC bits and RNTI bits 840. The XOR operation is defined as XOR(0,0)=0, XOR(0,1)=1, XOR(1,0)=1, XOR(1,1)=0. The masked CRC bits are appended to DCI format information bits using a CRC append unit 850.” [0131]), and wherein the one or more processors, to decode the RAR based at least in part on the information (“de-interleaved by a demodulator and a de-interleaver 920” [0133]), are configured to:
apply one or more of a first interleaving pattern or a second interleaving pattern to the CRC (“An encoder 860 performs channel coding (such as tail-biting convolutional coding or polar coding), followed by rate matching to allocated resources by rate matcher 870. Interleaving and modulation units 880 apply interleaving and modulation, such as QPSK, and the output control signal 890 is transmitted.” [0131]), wherein the first interleaving pattern is associated with the first UE type (“For a DCI format scheduling a PDSCH providing a random access response (RAR),” [0128]. Since DCI contains the interleaved CRC information, and the DCI is used to indicate RAR type, therefore by proxy, the interleaving pattern of CRC is associated with the UE type.) and the second interleaving pattern is associated with the second UE type (“For a DCI format scheduling a PDSCH providing a random access response (RAR),” [0128]. Since DCI contains the interleaved CRC information, and the DCI is used to indicate RAR type, therefore by proxy, the interleaving pattern of CRC is associated with the UE type.); and
decode the RAR based at least in part on a result of the applying (“A received control signal 910 is demodulated and de-interleaved by a demodulator and a de-interleaver 920. A rate matching applied at a gNB transmitter is restored by rate matcher 930, and resulting bits are decoded by decoder 940. After decoding, a CRC extractor 950 extracts CRC bits and provides DCI format information bits 960. The DCI format information bits are de-masked 970 by an XOR operation with a RNTI 980 (when applicable) and a CRC check is performed by unit 990. When the CRC check succeeds (check-sum is zero), the DCI format information bits are considered to be valid. When the CRC check does not succeed, the DCI format information bits are considered to be invalid.” [0133]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou, Lee, and Xiong, to include Papasakellariou7046’s method for transmitting physical downlink control channels that configure transmission and reception functionalities of user equipments, in order to efficiently support random access procedure (Papasakellariou7046 [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Papasakellariou7046’s method for transmitting physical downlink control channels that configure transmission and reception functionalities of user equipments into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen, in view of Zhou and Lee, and further in view of Papasakellariou US Pub 2020/0022144 (hereinafter “Papasakellariou2144”). 
Regarding claim 18
Tirronen, as modified by Zhou and Lee, previously discloses the UE of claim 1, 
Tirronen, Zhou, and Lee do not specifically teach wherein the information includes downlink control information (DCI) that differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on a scrambling identifier (ID) set that is applied to the DCI.
In an analogous art, Papasakellariou2144 discloses wherein the information includes downlink control information (DCI) that differentiates between an RAR for a first UE type and an RAR for a second UE type (“When different types/categories of UEs are indicated different resources for PRACH transmission, it is also possible for the configuration for the fields of the first DCI format to be provided in a random access response (RAR) because a serving gNB can determine a UE type and accordingly adjust the contents of the RAR.” [0253]) based at least in part on a scrambling identifier (ID) set that is applied to the DCI (“A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC bits.” [0083]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou and Lee, to include Papasakellariou2144’s method for transmitting and receiving DCIs, in order to efficiently support random access procedure based on UE type (Papasakellariou2144 [0014-0015]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Papasakellariou2144’s method for transmitting and receiving DCIs into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 27
Tirronen, as modified by Zhou and Lee, previously discloses the base station of claim 24, wherein the information includes downlink control information (DCI) that differentiates between an RAR for a first UE type and an RAR for a second UE type based at least in part on a scrambling identifier (ID) set that is applied to the DCI.
The scope and subject matter of apparatus claim 27 is similar to the scope and subject matter as claimed in apparatus claim 18. Therefore apparatus claim 27 corresponds to apparatus claim 18 and is rejected for the same reasons of obviousness as used in claim 18 rejection above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tirronen, in view of Zhou, Lee, and Papasakellariou2144, and further in view of Xia Foreign Patent WO2013174167 (hereinafter “Xia”). 
Regarding claim 19
Tirronen, as modified by Zhou, Lee, and Papasakellariou2144, previously discloses the UE of claim 18, wherein the one or more processors, to decode the RAR based at least in part on the information, are configured to:
Tirronen, Zhou, Lee, and Papasakellariou2144 do not specifically teach apply one or more of a first scrambling ID set or a second scrambling ID set to the DCI, wherein the first scrambling ID set is associated with the first UE type and the second scrambling ID set is associated with the second UE type; and decode the RAR based at least in part on a result of the applying.
In an analogous art, Xia discloses apply one or more of a first scrambling ID set or a second scrambling ID set to the DCI, wherein the first scrambling ID set is associated with the first UE type and the second scrambling ID set is associated with the second UE type (“The base station, upon determining to transmit the common message to the first type of UE, may generate a common DCI scrambled by an identifier corresponding to the first type of UE, the common DCI indicating a common message for the first type of UE. When the base station determines to transmit the common message to the second type of UE, the base station may generate a public DCI scrambled by an identifier corresponding to the second type of UE, and the public DCI indicates a public message for the second type of UE.” Page 9, first paragraph); and
decode the RAR based at least in part on a result of the applying (“In this way, the first type UE and the second type UE can respectively receive the public DCI corresponding to themselves, and thus respectively according to the public A total of DCI detects its own public messages.” Page 9, first paragraph).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou, Lee, and Papasakellariou2144, to include Xia’s method for transmitting and receiving DCIs, in order to efficiently support random access procedure based on UE type (Xia [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xia’s method for transmitting and receiving DCIs into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tirronen, in view of Zhou and Lee, and further in view of Patel et al. US Pub 2018/0098359 (hereinafter “Patel”). 
Regarding claim 21
Tirronen, as modified by Zhou and Lee, previously discloses  the UE of claim 1, 
Tirronen, Zhou, and Lee do not specifically teach wherein the information includes a precoding that differentiates between an RAR for a first UE type and an RAR for a second UE type.
In an analogous art, Patel discloses wherein the information includes a precoding (“the precoding for an initial PUSCH transmission may be refined based on a refined precoding setting received in a random access response message (e.g., in a RAR grant or DCI scheduling information for the initial PUSCH transmission, or for an initial PUSCH transmission of a prior random access procedure). In some examples, the refined precoding setting may take the form of a precoding matrix indicator (PMI) delta (e.g., a delta_PMI).” [0172]) that differentiates between an RAR for a first UE type and an RAR for a second UE type (“some of the UEs 115 in a wireless communication system may be capable of transmitting precoder selection signals, and other UEs 115 may not be capable of transmitting precoder selection signals. In these examples, it can be useful to identify the capability of a UE 115 early” [0173]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tirronen’s method for random access procedure, as modified by Zhou and Lee, to include Patel’s method for precoding management for random access procedures, in order to efficiently support precoding transmission based on UE type (Patel [0011]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Patel’s method for precoding management for random access procedures into Tirronen’s method for random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411         

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411